                      Case 2:20-cr-00022-DLC Document 36 Filed 03/16/21 Page 1 of 4
                                         UNITED STATES DISTRICT COURT
                                            DISTRICT OF MONTANA BUTTE DIVISION

 UNITED STATES OF AMERICA                                                         AMENDED JUDGMENT IN A CRIMINAL CASE

 v.                                                                               Case Number: CR 20-22-BU-DLC-1

 SERGIO ALEJANDRO VALLESCILLO FLORES                                              USM Number: 15860-081(*)
 Date of Original Judgment or Last Amended Judgment:                              David A. Mattingley
 2/24/2021
 Reason for Amendment:                                                            Defendant’s Attorney

 ☐    Correction of sentence on remand (18 U.S.C. 3742(f)(1) and (2))       ☐     Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                  3583(e))
 ☐    Reduction of Sentence for Changed Circumstances                       ☐     Modification of Imposed Term of Imprisonment for Extraordinary and
      (Fed.R.Crim.P.35(b))                                                        Compelling Reasons (18 U.S.C. § 3582(c)(1))
 ☐    Correction of Sentence by Sentencing Court (Fed.R.Crim.P.36)          ☐     Modification of Imposed Term of Imprisonment for Retroactive
                                                                                  Amendment(s) top the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 ☒    Correction of Sentence for Clerical Mistake (Fed.R.Crim.P.36)         ☐     Direct Motion to District Court Pursuant   ☐ 28 U.S.C. § 2255 or
      (incorrect USM Number in original Judgment)                                       ☐     18 U.S.C. § 3559(c)(7)
                                                                            ☐     Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
 ☒ pleaded guilty to count(s)                                   I
     pleaded nolo contendere to count(s) which was
 ☐
     accepted by the court
     was found guilty on count(s) after a plea of not
 ☐
     guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                     Offense Ended              Count
 8 U.S.C. §§ 1326(a), (b)(2) – Illegal Reentry                                                           07/28/2020                 1




The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☐ Count(s) ☐ is ☐ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

                                                                        March 16, 2021
                                                                        Date of Imposition of Judgment



                                                                        Signature of Judge

                                                                        Dana L. Christensen, District Judge
                                                                        United States District Court
                                                                        Name and Title of Judge

                                                                        March 16, 2021
                                                                        Date
                    Case 2:20-cr-00022-DLC Document 36 Filed 03/16/21 Page 2 of 4
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                      Judgment -- Page 2 of 4

DEFENDANT:                SERGIO ALEJANDRO VALLESCILLO FLORES
CASE NUMBER:       CR 20-22-BU-DLC-1
NOTE: Changes are identified by (*)
                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
12 months and 1 day as to Count 1.

     .

 ☐ The court makes the following recommendations to the Bureau of Prisons:



 ☒ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                     ☐    a.m.           ☐   p.m.    on

          ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                            RETURN
I have executed this judgment as follows:


         Defendant delivered on                                   to


at                                     , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                                                   By
                                                                                    DEPUTY UNITED STATES MARSHAL
                      Case 2:20-cr-00022-DLC Document 36 Filed 03/16/21 Page 3 of 4
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                                 Judgment -- Page 3 of 4

DEFENDANT:                   SERGIO ALEJANDRO VALLESCILLO FLORES
CASE NUMBER:       CR 20-22-BU-DLC-1
NOTE: Changes are identified by (*)
                                                    SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: No Term of Supervised Release
Imposed.

                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments.
                               Assessment                 JVTA               AVAA                 Fine                               Restitution
                                                  Assessment**        Assessment*
 TOTALS                                 $.00             $ 0.00              $ 0.00               $.00                                       $.00

           ☐               The determination of restitution is deferred until  An Amended Judgment in a Criminal Case
                           (AO245C) will be entered after such determination.
                          The defendant must make restitution (including community restitution) to the following payees in the
                           amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.




 ☐ Restitution amount ordered pursuant to plea agreement $
 ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ☐     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       ☐ the interest requirement is waived for the          ☐ fine                            ☐ restitution
       ☐ the interest requirement for the                       ☐ fine                                ☐ restitution is modified as follows:
*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
                       Case 2:20-cr-00022-DLC Document 36 Filed 03/16/21 Page 4 of 4
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                                      Judgment -- Page 4 of 4

DEFENDANT:                    SERGIO ALEJANDRO VALLESCILLO FLORES
CASE NUMBER:       CR 20-22-BU-DLC-1
NOTE: Changes are identified by (*)
                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ☐ Lump sum payments of $ 0 due immediately, balance due
       ☐ not later than                                         , or

       ☐ in accordance with                ☐      C,          ☐        D,       ☐       E, or       ☐       F below; or

 B     ☐ Payment to begin immediately (may be combined with                     ☐       C,          ☐       D, or              ☐       F below); or

 C     ☐ Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                                   (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment;
              or

 D     ☐ Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                                   over a period of
                                (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E     ☐ Payment during the term of supervised release will commence within                        (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
              time; or

 F     ☐ Special instructions regarding the payment of criminal monetary penalties:
              Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
              quarter, and payment shall be through the Bureau of Prisons’ Inmate Financial Responsibility Program.
              Criminal monetary payments shall be made to the Clerk, United States District Court, P.O. Box 8537, Missoula,
              MT 59807.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

       Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        ☐ Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 ☐ The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☐ The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
